DETAILED ACTION

This Office Action is a response to an application filed on 01/05/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/10/2022 and 08/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 13-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yenneti (US 2015/0373328 A1).

Regarding claim 1, Yenneti discloses: A method, comprising: 
receiving a video to be encoded using a codec (see Fig. 1, input video 101); 
performing a first-pass analysis of frames of the video including by collecting first-pass statistics data for the frames of the video (see paragraph 271-273 and 332, statistic data such as frame size, QP, bitrate, complexity); 
selecting a specific frame of the video for boosting an encoding rate of the specific frame (see paragraph 279 and 334, providing a key frame); 
providing at least a portion of the first-pass statistics data to a model to determine a boost factor for the specific frame (see paragraphs 279-287 and 0334, where statistics from the 1st pass are used to derive the extra boost bits for key frames and to derive bits for the other frames when accounting for the boost, in particular via the boost factor key_scale_factor); and 
using the boost factor in determining the encoding rate of the specific frame (see paragraph 284 and 287).
Regarding claim 2, Yenneti discloses: The method of claim 1, wherein the first-pass analysis comprises a first pass of a two-pass video encoding process (see Yenneti, paragraph 332-333).
(see Yenneti, paragraph 332-333), Yenneti discloses: The method of claim 1, wherein the specific frame of the video comprises a keyframe or a golden frame (see Yenneti, paragraph 279 and 334).
Regarding claim 4, Yenneti discloses: The method of claim 1, wherein the encoding rate of the specific frame is based at least in part on an average per-frame bitrate (see Yenneti, paragraph 275-276 and 284, scale factor is applied uniformly on each frame (which corresponds to an average), which is then used to derive the boosting factor).
Regarding claim 5, Yenneti discloses: The method of claim 1, wherein the boost factor comprises a boost scaling factor for scaling an estimated frame boost value, wherein the scaled frame boost value is used to determine an amount of increase to the encoding rate of the specific frame (see Yenneti, paragraph 281-284).
Regarding claim 6, Yenneti discloses: The method of claim 5, wherein using the boost factor in determining the encoding rate of the specific frame (see Yenneti, paragraph 281-284) comprises: 
determining the scaled frame boost value including by using the boost factor, a measure of error per macroblock (see Yenneti, paragraph 298), a measure of an area of the specific frame (see Yenneti, paragraph 288), and an inter prediction error value (see Yenneti, paragraph 47).
Regarding claim 7, Yenneti discloses: The method of claim 5, wherein the boost scaling factor is associated with a measure of change in frame complexity over time (see Yenneti, paragraph 288-292).
Regarding claim 8, Yenneti discloses: The method of claim 1, wherein providing at least the portion of the first-pass statistics data to the model to determine the boost factor for the specific frame comprises configuring a prediction model to predict the boost factor for a frame coding type based on one or more types of first-pass statistics (see Yenneti, paragraph 288-292).

Regarding claims 13-17, claims 13-17 are drawn to a system having limitations similar to the method claimed in claims 1 and 5-8 treated in the above rejections. Therefore, system claims 13-17 correspond to method claims 1 and 5-8 and are rejected for the same reasons of anticipation as used above.

Regarding claims 19-20, claims 19-20 are drawn to a computer readable storage medium having limitations similar to the apparatus and method claimed in claims 1 and 8 treated in the above rejections.  Therefore, computer readable storage medium claims 19-20 correspond to apparatus and method claims 1and 8 and are rejected for the same reasons of anticipation as used above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yenneti (US 2015/0373328 A1) in view of Fenchel (US 2016/0095565 A1).

Regarding claim 9, Yenneti discloses: The method of claim 8, but does not explicitly disclose: wherein the one or more types of first-pass statistics are selected based on a Principal Component Analysis (PCA).
However, Fenchel from the same or similar endeavor discloses: wherein the one or more types of first-pass statistics are selected based on a Principal Component Analysis (PCA) (see Fenchel, paragraph 38).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “the one or more types of first-pass statistics are selected based on a Principal Component Analysis (PCA)” as taught by Fenchel in the video coding method taught by Yenneti to have greater accuracy of motion correction and the efficient encoding predicted by storage space requirement and dimensionality can also be used to perform analyses for the optimum correlation and regression training of independent measuring signals for tracking motion (see Fenchel, paragraph 51).
Regarding claim 10, the combination of Yenneti and Fenchel discloses: The method of claim 8, wherein the prediction model comprises a machine learning model (see Fenchel, paragraph 44).
Regarding claim 11, Yenneti discloses: The method of claim 8, wherein the prediction model comprises a linear prediction model (see Yenneti, paragraph 173, and Fenchel, paragraph 44).

Regarding claim 12, Yenneti discloses: The method of claim 8, wherein the prediction model comprises a non-linear prediction function (see Fenchel, paragraph 44).

Regarding claim 18, claims 18 is drawn to a system having limitations similar to the method claimed in claim 9 treated in the above rejections. Therefore, system claim 18 corresponds to method claim 9 and is rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483